Case 2:12-cv-13523-RSW ECF No. 103 filed 10/21/20               PageID.752     Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

JOHN MATELIC,
                                        CIVIL ACTION NO. 12-13523
               Plaintiff,

v.
                                        MAGISTRATE JUDGE R. STEVEN WHALEN
BENITO MENDOZA, ET AL.,

           Defendants.
_________________________________/

                                 OPINION AND ORDER

       This is an excessive force case brought under 42 U.S.C. § 1983. Before the Court is

Defendant Benito Mendoza’s Motion for Summary Judgment [ECF No. 100]. Plaintiff has

not filed a response. For the reasons discussed below, Defendant’s motion is GRANTED,

and the claim against Benito Mendoza is DISMISSED WITH PREJUDICE.

                                        I.   FACTS

       In his Amended Complaint, filed December 12, 2016 [ECF No. 66], Plaintiff, a

resident of Melvindale, Michigan at the time of the events in question, makes the following

allegations.

       On September 15, 2011 following a “long history of harassment and misconduct” by

Detroit police officer Defendant Benito Mendoza, Mendoza and Melvindale police officer

Defendant David Taft entered Plaintiff’s apartment, purportedly to serve a warrant and arrest

Plaintiff. Amended Complaint , ¶ 9. Plaintiff alleges that he later discovered that no warrant

                                             -1-
Case 2:12-cv-13523-RSW ECF No. 103 filed 10/21/20                PageID.753      Page 2 of 10




had been obtained prior to the arrest. Id. Upon entry by the two Defendant officers, Plaintiff

turned his back to the officers and placed his hands above his head. Id. at ¶ 10. He states that

Defendants Mendoza and Taft were joined by two other officers and that additional officers

were called to the scene. Id. at ¶ 11. Plaintiff states that he was “visibly unarmed,” “clearly

outnumbered” by several police officers, and did not pose a threat of danger or risk of flight.

Id. at ¶¶ 12-14. Despite the fact that Plaintiff had his back turned to the officers and hands

above his head waiting to be cuffed, Taft used a tasing device to “tase” Plaintiff in the “lower

spinal cord.” Id. at ¶ ¶ 15-16. Plaintiff alleges that Defendant Mendoza then instructed

Defendant Taft to tase Plaintiff a second time, after which Plaintiff was tased a second and

third time. Id. at ¶ 16. Plaintiff alleges that at no point did he receive a verbal warning

before being tased. Id. at ¶ 17. As a result of the multiple, close range tasings, Plaintiff

required inpatient hospitalization. Id. at ¶ 19.

       Plaintiff alleges that Defendants acted in contradiction of the written policies of both

the City of Detroit and the City of Melvindale. Id. at. ¶ 18. He asserts a single count of

excessive force based on the use of the taser, and asks for declaratory relief as well as

damages for the alleged Fourth and Fourteenth Amendment violations.

       Appended to Defendant’s motion is the deposition transcript of co-Defendant David

Taft, a Melvindale Police Detective at the time of the events in question.1 He testified that



       1
         On May 27, 2020, the claims against Taft were dismissed as time-barred under
the three-year statute of limitations applicable to claims under § 1983. ECF No. 102.

                                              -2-
Case 2:12-cv-13523-RSW ECF No. 103 filed 10/21/20                PageID.754      Page 3 of 10




on September 15, 2011, he received a call from Defendant Mendoza, who was a Detroit

police officer. Mendoza told him that he has an arrest warrant for the Plaintiff, and that the

Plaintiff had agreed to turn himself in at a Melvindale restaurant [ECF No. 100-1,

PageID.722-723]. Taft and Mendoza both went to the restaurant, but the Plaintiff failed to

show up as promised. Id., PageID.724. They then examined Melvindale records, and learned

that about a week earlier, on September 7, 2011, Melvindale police responded to a domestic

dispute involving the Plaintiff, and when officers arrived at his residence, Plaintiff fled by

jumping out of a window. Id., PageID.720-721, 724. Taft, Mendoza, and two uniformed

Melvindale officers then went to Plaintiff’s residence. Taft, accompanied by Mendoza,

knocked on the door and announced who they were; one of the uniformed officers was

stationed at the back door, the other by a window. Id., PageID.725-726.

       Taft testified that the Plaintiff refused to open the door, saying that he had a knife to

his throat and that he would kill himself. Id., PageID.727. At that point, said Taft, the matter

became his (Melvindale’s) case, not Detroit’s or Mendoza’s. Id. Taft testified that he heard

female voices in the residence telling Plaintiff to let the officers in. However, Plaintiff told

them he would not do so. Taft perceived that there was danger to the individuals inside the

house, as well as to Plaintiff, because the Plaintiff was not only saying that he would kill

himself, but also said that he wanted “Xanax and a kiss” from his girlfriend, and would not

let the officers in even though the females were asking him to do so. Nor did Taft believe that

he would let the females out of the residence. Based on the Xanax comment, Taft believed


                                              -3-
Case 2:12-cv-13523-RSW ECF No. 103 filed 10/21/20                 PageID.755      Page 4 of 10




the Plaintiff may have taken pills. He said that at that point, the situation was “volatile.” Id.,

PageID.728-730. Taft then made the decision to kick in the door. He said that it was his

decision to do so, not Mendoza’s. Id., ECF No.730-731.

       Once inside the residence, Taft went straight to Plaintiff, who was not armed at that

time, and attempted to restrain him. He attempted to handcuff the Plaintiff, but Plaintiff

resisted, thrashing about. Id., PageID.731-732. Taft said that he was arresting the Plaintiff

based on the events occurring at the Melvindale residence, not based on Mendoza’s Detroit

warrant. Id., PageID.733. He was finally able to handcuff the Plaintiff only after Officer

Easton, one of the uniformed officers, tased the Plaintiff. Id. Taft testified that it was

Easton’s decision to use the taser, and that he never heard Mendoza give an order to tase the

Plaintiff, or any other order. He said that Mendoza would not have done so because as a

Detroit officer, he was out of his jurisdiction. Id., PageID.736.

       Plaintiff was then taken to the Melvindale police station, where he was compliant with

the directives of the officers. Id., PageID.735.

                              II.   STANDARD OF REVIEW

       Summary judgment is appropriate where “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there

is no genuine issue as to any material fact and that the moving party is entitled to a judgment

as a matter of law.” Fed. R.Civ.P. 56(c). To prevail on a motion for summary judgment, the

non-moving party must show sufficient evidence to create a genuine issue of material fact.


                                               -4-
Case 2:12-cv-13523-RSW ECF No. 103 filed 10/21/20               PageID.756      Page 5 of 10




Klepper v. First American Bank, 916 F.2d 337, 341-42 (6th Cir. 1990). Drawing all

reasonable inferences in favor of the non-moving party, the Court must determine “whether

the evidence presents a sufficient disagreement to require submission to a jury or whether it

is so one-sided that one party must prevail as a matter of law.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 251-52 (1986). Entry of summary judgment is appropriate “against a

party who fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.” Celetox

Corp. v. Catrett, 477 U.S. 317, 322 (1986). When the “record taken as a whole could not

lead a rational trier of fact to find for the nonmoving party,” there is no genuine issue of

material fact, and summary judgment is appropriate. Simmons-Harris v. Zelman, 234 F.3d

945, 951 (6th Cir. 2000).

       Once the moving party in a summary judgment motion identifies portions of the

record which demonstrate the absence of a genuine dispute over material facts, the opposing

party may not then “rely on the hope that the trier of fact will disbelieve the movant’s denial

of a disputed fact,” but must make an affirmative evidentiary showing to defeat the motion.

Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989). The non-moving party

must identify specific facts in affidavits, depositions or other factual material showing

“evidence on which the jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at

252 (emphasis added). If the non-moving party cannot meet that burden, summary judgment

is proper. Celotex Corp., 477 U.S. at 322-23.


                                              -5-
Case 2:12-cv-13523-RSW ECF No. 103 filed 10/21/20              PageID.757     Page 6 of 10




                                   III.   DISCUSSION

       I begin by noting that Plaintiff has not filed a response to the Defendant’s

summary judgment motion, nor has he proffered any evidence to rebut the Defendant’s

exhibits. “This Court’s jurisprudence on abandonment of claims is clear: a plaintiff is

deemed to have abandoned a claim when a plaintiff fails to address it in response to a

motion for summary judgment.” Brown v. VHS of Mich., Inc., 545 Fed. App’x. 368, 372

(6th Cir. 2013) (quoting Hicks v. Concorde Career Coll., 449 Fed. App’x. 484, 487 (6th

Cir. 2011)(holding that court may properly decline to consider the merits of a claim when

a plaintiff fails to address it in response to a summary judgment motion)). See also Clark

v. City of Dublin, 178 Fed. App’x. 522, 524-25 (6th Cir. 2006). Nevertheless, the court

may not grant a motion for summary judgment to which a plaintiff has not responded

“without first examining all the materials properly before it under Rule 56(c).” FTC v.

E.M.A. Nationwide, Inc., 767 F.3d 611, 630 (6th Cir. 2014)(quoting smith v. Hudson, 600

F.2d 60, 65 (6th Cir. 1979). “Therefore, even where a motion for summary judgment is

unopposed (in whole or in part), a district court must review carefully the portions of the

record submitted by the moving party to determine whether a genuine dispute of material

fact exists.” Briggs v. University of Detroit-Mercy, 611 Fed. App’x. 865, 871 (6th Cir.

2015). Thus, if the nonmoving party in a summary judgment motion fails to discharge its

own burden of responding with specificity, “its opportunity [to do so] is waived and its

case wagered.” Id., fn. 4 (quoting InterRoyal Corp. v. Sponseller, 889 F.2d 108, 111 (6th


                                             -6-
Case 2:12-cv-13523-RSW ECF No. 103 filed 10/21/20                PageID.758     Page 7 of 10




Cir. 1989)).

       Here, the Plaintiff has lost the wager. His claim of excessive force is based on the

theory that Detective Taft used a taser on him, and then Defendant Mendoza “ordered”

Taft to tase him again. Yet, the unrebutted evidence that Defendant Mendoza has

provided, in the form of the sworn deposition testimony of David Taft, shows, first, that it

was Officer Easton, not Taft, who tased the Plaintiff. The testimony also shows that Taft

did not hear Mendoza give any orders, much less an order to employ a taser. In fact, Taft

testified, at the point when the officers entered the residence, it was his case, a

Melvindale case, not a Detroit case, and Mendoza would not have given orders to officers

outside his own jurisdiction. The Plaintiff has not offered one shred of evidence to rebut

Taft’s testimony.

       The Plaintiff in a § 1983 case must show that a named defendant was personally

involved in the allegations underlying the Complaint. Rizzo v. Goode, 423 U.S. 362, 372

(1976); Bellamy v. Bradley, 729 F.2d 416 (6th Cir. 1984). Taft’s unchallenged testimony

shows that Mendoza had no involvement in tasing the Plaintiff, and that at most, he was

merely present when Easton employed the taser. In Salehpour v. University of Tennessee,

159 F.3d 199, 206-207 (6th Cir. 1998), the Court explained:

       “[I]n order for liability to attach to [defendants] for the alleged § 1983
       violations, Plaintiff had to prove that they did more than play a passive role
       in the alleged violation or showed mere tacit approval of the
       events....Liability under this theory must be based upon more than a mere
       right to control employees and cannot be based upon simple negligence.
       Plaintiff must show that [defendants] otherwise encouraged or condoned the

                                              -7-
Case 2:12-cv-13523-RSW ECF No. 103 filed 10/21/20              PageID.759       Page 8 of 10




       actions of the other Defendants. See Copeland v. Machulis, 57 F.3d 476,
       481 (6th Cir. 1995). As such, where the materials submitted by Plaintiff in
       response to [defendants'] motion for summary judgment failed to show, in
       any respect, that these two Defendants encouraged or condoned any alleged
       constitutional violations, the district court properly granted the motion for
       summary judgment.”

       In any event, Plaintiff has not provided any evidence that under these

circumstances, the use of a taser was an ureasonable application of force. In scrutinizing

a claim of excessive force, the constitutional standard is the Fourth Amendment’s

requirement of reasonableness. Graham v. Connor, supra. That standard is objective,

and is applied without reference to the officer’s subjective motivations. Id. In Gaddis v.

Redford Township, 364 F.3d 763,772 (6th Cir. 2004), the Court set forth the following

factors to be considered:

       “Courts must apply an objective standard, looking to ‘the facts and
       circumstances of each particular case, including [1] the severity of the crime
       at issue, [2]whether the suspect pose[d] an immediate threat to the safety of
       the officers or others, and [3] whether he was actively resisting arrest or
       attempting to evade arrest by flight.’ Russo v. City of Cincinnati, 953 F.2d
       1036, 1044 (6th Cir. 1992) (quoting Graham, 490 U.S. at 396, 109 S.Ct.
       1865) (brackets added).”

       This is a non-exhaustive list, and the “‘proper application’ of the reasonableness

inquiry ‘requires careful attention to the facts and circumstances of each particular

case....’” St. John v. Hickey, 411 F.3d 762, 771 (6th Cir. 2005), quoting Graham, 490 U.S.

at 396. The standard “contains a built-in measure of deference to the officer’s on-the-spot

judgment about the level of force necessary in light of the circumstances of the particular

case.” Burchett v. Kiefer, 310 F.3d 937, 944 (6th Cir. 2002). A court must recognize that

                                             -8-
Case 2:12-cv-13523-RSW ECF No. 103 filed 10/21/20               PageID.760     Page 9 of 10




“police officers are often forced to make split-second judgments–in circumstances that

are tense, uncertain, and rapidly evolving–about the amount of force that is necessary in a

particular situation.” Graham at 397.

       In this case, the chain of events culminating in the use of a taser started with the

Plaintiff not following through with his promise to meet Mendoza at a Melvindale

restaurant. When the officers arrived at his residence and identified themselves, the

Plaintiff refused to come out, and stated the he was armed with a knife and would kill

himself. Adding to the what Taft referred to as a “volatile” situation, Plaintiff rebuffed the

pleas of the females inside the residence to let the police in. These circumstances

reasonably justified Taft in forcibly entering the residence, and he was met with physical

resistance when he attempted to arrest and restrain the Plaintiff. Under the Gaddis /

Graham formulation, and giving deference to Taft’s and Easton’s response to this rapidly

escalating situation, the tasing of the Plaintiff was reasonable under these circumstances,

and the Plaintiff has not shown otherwise. Higgason v. Stephens, 288 F.3d 868, 876–877

(6th Cir.2002). The application of reasonable force does not violate the Fourth

Amendment.

       Because there was no constitutional violation, Defendant Mendoza is also entitled

to qualified immunity. See Higgason v. Stephens, 288 F.3d 868, 876 (6th

Cir.2002)(“Plaintiff's case is barred by the affirmative defense of qualified immunity at

the inception inasmuch as Plaintiff has failed to show a violation of a constitutionally


                                             -9-
Case 2:12-cv-13523-RSW ECF No. 103 filed 10/21/20            PageID.761    Page 10 of 10




protected right”)(citing Williams v. Mehra, 186 F.3d 685, 691 (6th Cir.1999) (en banc )).

                                 IV.    CONCLUSION

      Defendant’s Motion for Summary Judgment [ECF No. 100] is GRANTED, and

Defendant Benito Mendoza is DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED.

Date: October 21, 2020                            s/R. Steven Whalen
                                                  R. Steven Whalen
                                                  United States Magistrate Judge




                           CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document was sent to parties of
record on October 21, 2020 electronically and/or by U.S. mail.


                                                  s/Carolyn M. Ciesla
                                                  Case Manager




                                           -10-
